 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               Case No. 18cr5058-DMS
11               Plaintiff,                  JUDGMENT AND ORDER TO DISMISS
                                             AS TO DEFENDANT HERRERA-
12         v.                                LOPEZ WITHOUT PREJUDICE
13   ROSA DEL CARMEN HERRERA-
     LOPEZ (2),
14
                 Defendant.
15
16
17
18        For good cause appearing, the Court grants the United States’ Motion To Dismiss
19 as to defendant ROSA DEL CARMEN HERRERA-LOPEZ, without prejudice.
20   Dated: April 9, 2019
21
22
23
24
25
26
27
28
